UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00642 DWS International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:10/31 Date of reporting period:1/31/2014 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJanuary 31, 2014(Unaudited) DWS Emerging Markets Equity Fund Shares Value ($) Common Stocks 91.9% Brazil 3.1% Banco do Brasil SA BRF SA Cosan SA Industria e Comercio Duratex SA Estacio Participacoes SA Hypermarcas SA Souza Cruz SA (Cost $3,387,142) China 13.2% Agricultural Bank of China Ltd. "H" China Construction Bank Corp. "H" China Life Insurance Co., Ltd. "H" China Merchants Bank Co., Ltd. "H" China Minsheng Banking Corp., Ltd. "H" (a) China Petroleum & Chemical Corp. "H" China Shenhua Energy Co., Ltd. "H" China Telecom Corp., Ltd. "H" Huaneng Power International, Inc. "H" Industrial & Commercial Bank of China Ltd. "H" New China Life Insurance Co., Ltd. "H"* PetroChina Co., Ltd. "H" Tencent Holdings Ltd. (Cost $12,584,514) Czech Republic 1.0% Komercni Banka AS(Cost $763,412) Hong Kong 8.6% BOC Hong Kong (Holdings) Ltd. China Merchants Holdings International Co., Ltd. China Overseas Land & Investment Ltd. China Resources Land Ltd. China Resources Power Holdings Co., Ltd. CNOOC Ltd. Huabao International Holdings Ltd. (a) (Cost $7,454,846) India 6.9% Axis Bank Ltd. Cairn India Ltd. Coal India Ltd. Dr. Reddy's Laboratories Ltd. HDFC Bank Ltd. Hero MotoCorp Ltd. Tech Mahindra Ltd. (Cost $6,468,882) Indonesia 1.1% PT Indofood Sukses Makmur Tbk(Cost $992,766) Korea 18.6% Daewoo Shipbuilding & Marine Engineering Co., Ltd. Hankook Tire Co., Ltd. Hankook Tire Worldwide Co., Ltd. Hyundai Engineering & Construction Co., Ltd. Hyundai Mobis Hyundai Motor Co. Korea Electric Power Corp.* LG Chem Ltd. LG Innotek Co., Ltd.* Samsung Electronics Co., Ltd. (Cost $13,383,183) Malaysia 2.8% Axiata Group Bhd. Sime Darby Bhd. Tenaga Nasional Bhd. (Cost $2,487,643) Mexico 5.8% Alfa SAB "A" America Movil SAB de CV "L" Cemex SAB de CV (Units) Fibra Uno Administracion SA de CV (REIT) Grupo Financiero Banorte SAB de CV "O" Grupo Mexico SAB de CV "B" Kimberly-Clark de Mexico SAB de CV "A" Mexichem SAB de CV (Cost $5,050,268) Philippines 1.1% Ayala Corp. SM Prime Holdings, Inc. (Cost $1,111,789) Poland 0.7% KGHM Polska Miedz SA Polskie Gornictwo Naftowe i Gazownictwo SA (Cost $734,982) Russia 5.1% Magnit OJSC (GDR) REG S MegaFon OAO (GDR) Mobile Telesystems OJSC (ADR) Rostelecom Sberbank of Russia (Cost $3,523,738) South Africa 5.9% African Rainbow Minerals Ltd. Aspen Pharmacare Holdings Ltd. Imperial Holdings Ltd. The Foschini Group Ltd. (a) Woolworths Holdings Ltd. (Cost $4,894,836) Taiwan 13.3% Advanced Semiconductor Engineering, Inc. Asia Cement Corp. Catcher Technology Co., Ltd. China Airlines Ltd.* Chunghwa Telecom Co., Ltd. CTBC Financial Holding Co., Ltd. MediaTek, Inc. Taiwan Cement Corp. Taiwan Semiconductor Manufacturing Co., Ltd. (Cost $9,787,651) Thailand 0.4% Bangkok Bank PCL (Foreign Registered)(Cost $432,164) Turkey 2.3% Eregli Demir ve Celik Fabrikalari TAS Turk Hava Yollari Turkcell Iletisim Hizmetleri AS* Turkiye Halk Bankasi AS Turkiye Is Bankasi "C" (Cost $2,289,585) United Kingdom 0.5% Old Mutual PLC(Cost $430,045) United States 1.5% SEI Investments Co.(Cost $770,470) Total Common Stocks (Cost $76,547,916) Preferred Stocks 7.1% Brazil Banco Bradesco SA Companhia Energetica de Minas Gerais Itau Unibanco Holding SA Itausa - Investimentos Itau SA Usinas Siderurgicas de Minas Gerais SA "A"* Vale SA Total Preferred Stocks (Cost $7,950,380) Securities Lending Collateral 2.3% Daily Assets Fund Institutional, 0.08% (b) (c) (Cost $1,951,145) Cash Equivalents 1.7% Central Cash Management Fund, 0.04% (b) (Cost $1,436,623) % of Net Assets Value ($) Total Investment Portfolio (Cost $87,886,064) † Other Assets and Liabilities, Net (a) Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $88,115,428.At January 31, 2014, net unrealized depreciation for all securities based on tax cost was $1,700,137.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $8,297,017 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $9,997,154. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at January 31, 2014 amounted to $1,850,503, which is 2.2% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt GDR: Global Depositary Receipt REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. REIT: Real Estate Investment Trust At January 31, 2014 the DWS Emerging Markets Equity Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common Stocks & Preferred Stocks Financials 27.0 % Information Technology 18.7 % Materials 10.9 % Energy 8.9 % Industrials 8.8 % Consumer Discretionary 8.5 % Consumer Staples 6.2 % Telecommunication Services 3.9 % Health Care 3.8 % Utilities 3.3 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments).The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2014 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks Brazil $ $
